

116 SJ 44 ES: Providing for congressional disapproval of the proposed retransfer of certain defense articles from the United Arab Emirates to the Hashemite Kingdom of Jordan.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. J. RES. 44IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval of the
			 proposed retransfer of certain defense articles from the United Arab
 Emirates to the Hashemite Kingdom of Jordan.That the issuance of an export license with respect to the following proposed retransfer of defense articles from the United Arab Emirates to the Hashemite Kingdom of Jordan is prohibited:(1)The retransfer of the following defense articles, including services and technical data, described in Executive Communication 1428 (EC–1428) submitted to Congress pursuant to section 3(d) of the Arms Export Control Act (22 U.S.C. 2753(d)) and published in the Congressional Record on June 3, 2019: The proposed retransfer of 500 Paveway II laser guided bombs (including Mk–82 warheads, FMU–152A/B fuzes, and guidance kits) from the United Arab Emirates to Jordan.Passed the Senate June 20, 2019.Secretary